EXAMINER COMMENTS
In the Notice of Allowance mailed 07/28/2022, claim 11 was inadvertently included on the PTOL-37. This corrected Notice of Allowance corrects that deficiency. The previous Notice of Allowance included forms PTO-2323 and PTO-413 required for the After Final Consideration Pilot mailed 07/12/2022. These forms are not attached a second time. This document corrects the typographical error which caused the inadvertent inclusion.
This action is responsive to the Response filed under the After Final Consideration Pilot program on 07/12/2022. Claims 2-6, 8-10, 12-20 are pending. Claims 9, 16, and 17 are the independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Response
In Applicant' s response dated 07/12/2022 (hereinafter Response), Applicant canceled claims 1, 7, and 11; changed the dependency of claims 2-6, 8, 12-13 to depend from claim 9, and added the subject matter previously indicated as allowing into claims 16 and 17.
Applicant’s amendment to the claims to further clarify the metes and bounds of the invention are acknowledged.
Claims 9-10 were previously indicated as allowable. With this amendment, independent claims 16-17 are also allowable for the same reasons. All claims dependent upon the allowable base claims are also allowable over the art.
Applicant’s amendment of claim 8 raises new grounds of rejection under 35 USC 112(b) as explained in the telephonic interview with Applicant’s representative on 07/21/2022. The Examiner’s Amendment to the record cures this deficiency.
Accordingly, claims 2-6, 8-10, 12-20 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Richard Soderberg on 07/21/2022 (see PTO-413 attached to previously mailed Notice of Allowance).
The application has been amended as follows: 


8. (Currently amended) The computer-implemented method of claim 9, wherein presenting the first drawer area in the extended state where the first content of the first application is visible comprises: 
determining which of the first and second applications is active on the first display device; and 
in response to determining that the first application is active on the first display device, providing the first content of the first application for presentation in the first drawer area.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As noted in the action mailed 03/18/2022 (see page 3 item 11), claims 9 and 10 were indicated as allowable for at least the reasons of the previous action (pages 15-16, items 40-42).
As independent claims 16 and 17 have been amended similarly to claim 9, these claims are allowable for the same reasons.
All dependent claims are allowable by virtue of their dependency from an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amy M Levy/Primary Examiner, Art Unit 2173